Citation Nr: 1433700	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  09-36 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

1.  Entitlement to compensation benefits under 38 U.S.C.A. § 1151 for pancreatitis and dumping syndrome allegedly incurred from surgery at a Department of Veterans Affairs (VA) facility.

2.  Entitlement to service connection for a psychiatric disability, claimed as depression, secondary to pancreatitis and dumping syndrome.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Hughes, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from October 1984 to October 1987.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In his January 2009 notice of disagreement, the Veteran raised the matter of entitlement to a total disability rating based on individual unemployability.  That claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that VA disability compensation under 38 U.S.C.A. § 1151 is warranted because he developed pancreatitis and dumping syndrome as a result of improper care (unnecessary surgeries) at Phoenix, Arizon, VA Medical Center (VAMC) from December 15, 1999 to 2003.  He further claims service connection for depression due to severe chronic pain related to the pancreatitis and dumping syndrome.  Alternatively, in the July 2013 Written Brief Presentation, the Veteran's representative argues that the Veteran "displayed symptoms of pancreatitis while still in the service" and "there are indications of an acquired mental disorder [in service] with secondary alcohol abuse, leading to pancreatitis and a pancreatic tumor."  The direct service connection theory of entitlement for the Veteran's pancreatitis, dumping syndrome and depression has not been developed or adjudicated by the RO.  Such must be accomplished on remand.

Under 38 U.S.C.A. § 1151 compensation is awarded for a qualifying additional disability of a veteran in the same manner as if such additional disability were service connected.  A disability is a qualifying additional disability if the disability was caused by VA medical treatment, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment; or the additional disability was not reasonably foreseeable.

The September 2007 VA examination report notes that the Veteran "presented to the VA with pancreatitis and probably had had the symptoms for some time, under CIGNA care, for which we have no records."  The Veteran's treatment records from CIGNA care have not been obtained; as they may contain pertinent (even critical) evidence in the matter at hand, they must be secured.

The Vetran underwent VA examination in September 2007 and a medical advisory opinion was obtained in December 2007.  Although the Veteran's claims file was not available at the time of the examination and medical advisory opinion, an addendum medical advisory opinion based on a review of the claims file was obtained in September 2013.  The December 2007 medical advisory opinion (and September 2013 addendum) does not address the matter of whether any additional disabilities claimed by the Veteran were reasonably forseeable.  Hence, the September 2007 examination report, December 2007 medical advisory opinion (and September 2013 addendum) are not adequate for rating purposes and another VA examination to secure an opinion that is based on a complete history of the Veteran's medical treatment is necessary.  Notably, review of the record shows that the VA physician who provided the December 2007 medical advisory opinion and September 2013 addendum participated in the Veteran's treatment from 1999 to 2003.  The new examination and opinion should be obtained from a specialist in gastric surgery who did not participate in the Veteran's treatment from 1999 to 2003.  

The July 2013 Written Brief Presentation states that H. Harlan Stone, M.D., who was the Veteran's attending VA surgeon for the surgeries performed from December 1999 to July 2003, was not licensed to practice medicine in Arizona after July 30, 1994.  In support of this contention, the Veteran's representative has provided information from the Arizona Medical Board obtained from the internet which shows that Dr. Stone's licence expired on July 31, 1992 and was not renewed.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should ask the Veteran to identify the provider(s) of any (and all) treatment or evaluation he has received in connection with any disability contended to be related to his VA treatment from 1999 to 2003 (including from CIGNA care).  He should also be asked to provide all releases necessary for VA to secure any private records of such treatment or evaluation. The RO should obtain for the record complete clinical records from all providers identified (to specifically include from CIGNA care and the Phoenix VAMC).  If any private provider does not respond to an RO request for records, the Veteran and his representative should be so advised, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

2.  The RO should provide documentation of Dr. Stone's medical credentials to practice medicine at the time of the Veteran's treatment, to include from Dr. Stone's VA employment file.

3.  The RO should then arrange for the Veteran to be examined by a specialist in gastric surgery to secure a medical advisory opinion in connection with his claim of entitlement to compensation under 38 U.S.C.A. § 1151 for pancreatitis and dumping syndrome.  The Veteran's claims file must be reviewed in conjunction with the examination, and the history elicited from the Veteran must include his allegations as to what specific disability or aggravated/worsened disability, i.e., pathology, symptoms, impairment, he believes has resulted from VA treatment (or lack thereof).  Any tests or studies deemed necessary must be completed

Based on a review of the record and examination of the Veteran, the consulting physician should provide opinions responding to the following:

(a)  Please identify any (and all) new or aggravated gastrointestinal diagnoses (including pancreatitis and dumping syndrome) the Veteran is shown to have following his VA treatment from 1999 to 2003.  For each diagnosis found, please identify the new or aggravated disability (by pathology and associated impairment of function).

(b)  Is any new or aggravated gastrointestinal diagnoses (including pancreatitis and dumping syndrome) shown to be due to improper medical diagnosis and treatment (or lack thereof) or any other instance of fault in the treatment the Veteran was provided at the VA medical facility?  The explanation of rationale for the response to this question should address the standard of care the Veteran received. 

(c)  Is any additional disability resulting from VA treatment due to an unforeseen event.

The examiner should identify all etiological factors implicated in any new or aggravated gastrointestinal diagnoses (including pancreatitis and dumping syndrome) in connection with the Veteran's VA treatment from 1999 to 2003.

The examiner must explain the rationale for all opinions, citing to supporting factual data as deemed appropriate.

4.  After accomplishing any additional development, to include VA examinations as to the Veteran's direct service connection theory of entitlement for his claimed pancreatitis, dumping syndrome and depression claims, the RO should re-adjudicate the claims pursuant to 38 U.S.C.A. § 1151 as well as whether they are directly the result of an incident of the Veteran's active duty service.  If any claim on appeal remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

